Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

(AMENDED AND RESTATED)

THIS AMENDED AND RESTATED AGREEMENT is entered into as of the 30th day of
December, 2008 by and between C&F FINANCIAL CORPORATION, a Virginia corporation
(the “Company”), and Larry Dillon (the “Executive”).

RECITALS

I. The Executive currently serves as President & CEO – C&F Financial
Corporation, is a key member of management of the Company and its affiliates,
and his services and knowledge are valuable to the Company and its affiliates.

II. The Board (as defined below) has determined that it is in the best interests
of the Company and its shareholders to assure that the Company and its
affiliates will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change in Control (as defined below)
of the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the Company and its affiliates
currently and in the event of any threatened or pending Change in Control.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

III. This Agreement is now being amended and restated to comply with the
requirements of Section 409A of the Internal Revenue Code (“Code”) and
applicable guidance issued thereunder (“Code Section 409A”).

NOW, THEREFORE, it is hereby agreed as follows:

1. CERTAIN DEFINITIONS.

(a) “Agreement Effective Date” means the date first set out above.

(b) The “Agreement Term” means the period commencing on the Agreement Effective
Date and ending on the earlier of (i) the Agreement Regular Termination Date or
(ii) the date this Agreement terminates pursuant to Section 8. The “Agreement
Regular Termination Date” means the third anniversary of the Agreement Effective
Date, provided, however, that commencing on the first anniversary of the
Agreement Effective Date, and on each subsequent anniversary (such date and each
subsequent anniversary shall be hereinafter referred to as the “Renewal Date”),
unless this Agreement is previously terminated, the Agreement Regular
Termination Date shall be automatically extended for three years from the latest
Renewal Date, unless at least one month prior to the latest Renewal Date, the
Company shall give notice to the Executive in accordance with Section 11(c) of
this Agreement that the Agreement Regular Termination Date shall not be so
extended.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means:

(i) the willful and continued failure of the Executive to substantially perform
his duties with the Company or one of its affiliates (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board, pursuant to a vote of a majority of the “Outside Directors” (as defined
below), which specifically identifies the manner in which the Outside Directors
of the Board believe that the Executive has not substantially performed his
duties, or

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.



--------------------------------------------------------------------------------

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds of the members of the Board
who are not and have never been employed by the Company or its subsidiaries (the
“Outside Directors”) at a meeting of the Board called and held for such purpose
(after reasonable notice is provided to the Executive in accordance with
Section 11(c) of this Agreement and the Executive is given an opportunity,
together with counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, the Executive has engaged in the conduct described
in paragraph (i) or (ii) above, and specifying the particulars thereof in
detail.

(e) The “Change in Control Date” means the first date during the Agreement Term
on which a Change in Control (as defined in Section 2) occurs. Anything in this
Agreement to the contrary notwithstanding, if a Change in Control occurs and if
the Executive’s employment with the Company is terminated prior to the date on
which the Change in Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment either (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or anticipation of a Change
in Control, then for all purposes of this Agreement except for the time and form
of payment of the Change in Control Benefits payable under Section 4(c) the
“Change in Control Date” shall mean the date immediately prior to the date of
such termination of employment.

(f) “Company” means C&F Financial Corporation, a Virginia corporation.

(g) “Coverage Period” means the period of time beginning with the Change in
Control Date and ending on the earliest to occur of (i) the Executive’s death
and (ii) the sixty-first day after the second anniversary of the Change in
Control Date.

(h) “Disability” means the absence of the Executive from his duties with the
Company on a full-time basis for six months as a result of incapacity to serve
as the Chief Executive Officer, including substantially all duties normally
considered a part thereof, due to mental or physical illness or injury which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative. If the Company determines in good faith that the Disability of
the Executive has occurred, it may give to the Executive written notice in
accordance with Section 11(c) of this Agreement of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of his duties.

(i) “Good Reason” means any good faith determination made by the Executive
(which determination shall be conclusive) that any of the following has
occurred:

(i) the occurrence, on or after the Agreement Effective Date and during the
Coverage Period, of any of the following:

(A) the assignment to the Executive of any duties inconsistent in any material
adverse respect with the Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities immediately
prior to the Change in Control, or any other action by the Company which results
in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive in accordance with Section 11(c) of
this Agreement;

 

2



--------------------------------------------------------------------------------

(B) a reduction by the Company in the Executive’s rate of annual base salary,
benefits (including, without limitation, incentive or bonus pay arrangements,
stock plan benefit arrangements, and retirement and welfare plan coverage) and
perquisites as in effect immediately prior to the Change in Control or as the
same may be increased from time to time thereafter, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive in accordance with Section 11(c) of this Agreement;

(C) the Company’s requiring the Executive to be based at any office or location
more than 35 miles from the facility where the Executive is located at the time
of the Change in Control or the Company’s requiring the Executive to travel on
Company business to a substantially greater extent than required immediately
prior to the Change in Control Date (but determined without regard to travel
necessitated by reason of any anticipated Change in Control);

(D) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;

(E) any failure by the Company to comply with and satisfy Section 10(c) of this
Agreement by obtaining satisfactory agreement from any successor to assume and
perform this Agreement; or

(F) so long as no Cause for Executive’s termination by the Company exists (or
would exist assuming the Board made a determination of Cause), a voluntary
cessation by the Executive of his employment for any reason during any Window
Period.

(ii) any event or condition described in paragraph (i) of this Section 1(i)
which occurs on or after the Agreement Effective Date, but prior to a Change in
Control, but was at the request of a third party who effectuates the Change in
Control, notwithstanding that it occurred prior to the Change in Control, but
such event or condition shall not be considered to actually have occurred until
the Change in Control Date.

(j) “Covered Termination” means a termination of Executive’s employment during
the Coverage Period (i) by the Company for any reason other than Cause or the
Executive’s Disability or death, or (ii) by the Executive for Good Reason.

(k) “Noncovered Termination” means a cessation of Executive’s employment which
is not a Covered Termination.

(l) “Window Period” means any of (i) the 60-day period commencing on the Change
in Control Date, (ii) the 60-day period commencing on the first anniversary of
the Change in Control Date, and (iii) the 60-day period commencing on the second
anniversary of the Change in Control Date.

2. CHANGE IN CONTROL.

A “Change in Control” means a change in the ownership of the Company, a change
in the effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, consistent with and
interpreted in accordance with Code Section 409A and regulations issued
thereunder, and specifically defined as follows:

(a) General Rules. In order to constitute a Change in Control as to the
Executive, the Change in Control shall relate to:

(i) The corporation for whom the Executive is performing services at the time of
the Change in Control; or

(ii) The corporation that is liable for the payment of the deferred compensation
(or all corporations liable for the payment if more than one corporation is
liable) but only if either the deferred

 

3



--------------------------------------------------------------------------------

compensation is attributable to the performance of service by the Executive for
such corporation (or corporations) or there is a bona fide business purpose for
such corporation or corporations to be liable for such payment and, in either
case, no significant purpose of making such corporation or corporations liable
for such payment is the avoidance of Federal income tax; or

(iii) A corporation that is a majority shareholder of a corporation identified
in either paragraph (i) or (ii), or any corporation in a chain of corporations
in which each corporation is a majority shareholder of another corporation in
the chain, ending in a corporation identified in either paragraph (i) or
(ii) above.

(b) Change In Ownership. A change in the ownership of a corporation shall occur
on the date that any one person, or more than one person acting as a group,
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of such corporation. However, if any person,
or more than one person acting as a group, is considered to own more than 50% of
the total fair market value or total voting power of the stock of a corporation,
then the acquisition of additional stock by the same person or persons shall not
be considered to cause a change in the ownership of the corporation (or to cause
a change in the effective control of the corporation).

(c) Change In Effective Control. Notwithstanding the fact that a corporation has
not undergone a change in ownership as described above, a change in the
effective control of a corporation shall occur only on the date that either:

(i) Any one person or more than one person acting as a group acquires (or has
acquired during the twelve month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing 30% or more of the total voting power of the stock of such
corporation; or

(ii) A majority of members of the corporation’s Board of Directors is replaced
during any 12-month period by Directors whose appointment or election is not
endorsed by a majority of the members of the corporation’s Board of Directors
prior to the date of the appointment or election, provided that for purposes of
this paragraph (ii), the term “corporation” refers solely to the relevant
corporation identified above, for which no other corporation is a majority
shareholder.

(d) Change In Ownership of Assets. A change in the ownership of a substantial
portion of the assets of a corporation shall occur on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or persons) assets from the corporation that have a total gross
fair market value equal to or more than 40% of the total gross fair market value
of all of the assets of the corporation immediately prior to such acquisition or
acquisitions. For this purpose, “gross fair market value” shall mean the value
of the assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

A transfer of assets by a corporation shall not be treated as a change in the
ownership of such assets if the assets are transferred to:

(i) A shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock; or

(ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the corporation; or

(iii) A person, or more than one person acting as a group, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the corporation; or

(iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person who is a “related person” under
applicable Treasury Regulations.

 

4



--------------------------------------------------------------------------------

There shall be no Change in Control when there is a transfer to an entity that
is controlled by the shareholders of the transferring corporation immediately
after the transfer.

3. OBLIGATIONS OF THE EXECUTIVE TO REMAIN EMPLOYED.

The Executive agrees that in the event any person or group attempts a Change in
Control, he shall not voluntarily leave the employ of the Company without Good
Reason (i) until such attempted Change in Control terminates or (ii) if a Change
in Control shall occur, until the Change in Control Date. For purposes of the
foregoing clause (i), Good Reason shall be determined as if a Change in Control
had occurred when such attempted Change in Control became known to the Board.

4. OBLIGATIONS UPON THE EXECUTIVE’S TERMINATION.

(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive, other than by reason of death, shall be
communicated by Notice of Termination to the other party hereto given. For
purposes hereof:

(i) “Notice of Termination” means a written notice given in accordance with
Section 11(c) of this Agreement which (A) states whether such termination is for
Cause, Good Reason or Disability, (B) indicates the specific termination
provision in this Agreement relied upon, if any, (C) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (D) if the Date of Termination is other than the date of receipt
of such notice, specifies the termination date. The failure by the Executive or
the Company to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason, Cause or Disability shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

(ii) “Date of Termination” means (A) if the Executive’s employment is terminated
by reason of Disability, the Disability Effective Date, (B) if the Executive’s
employment is terminated by the Company for any reason other than Disability,
the date of the Executive’s receipt of the Notice of Termination or any later
date specified therein, as the case may be, and (C) if the Executive’s
employment is terminated by the Executive for any reason, the date of the
Company’s receipt of the Notice of Termination or any later date specified
therein, as the case may be.

(b) Obligations of the Company in a Covered Termination. If the Executive’s
employment shall cease by reason of a Covered Termination, then the following
shall be paid or provided (the payments and benefits described in (i), (ii) and
(iii) below may hereinafter sometimes be referred to as the “Change in Control
Benefit” or “Change in Control Benefits”):

(i) the Company shall pay or cause to be paid in cash to the Executive a lump
sum within 30 days after the Date of Termination and with the lump sum payment
totaling an amount equal to the product of (A) two and one-half and (B) the sum
of the Executive’s (1) highest aggregate annual base salary from the Company and
its affiliated companies in effect at any time during the 24 month period ending
on the Change in Control Date and (2) highest aggregate annual bonuses
(including any deferrals thereof) from the Company and its affiliated companies
payable for the Company’s three fiscal years immediately preceding the fiscal
year which includes the Change in Control Date;

(ii) for three years after the Executive’s Date of Termination, the Company
shall continue or cause to be continued benefits to the Executive and/or the
Executive’s family at least equal to those under the Welfare Benefit Plans.
(Nothing in an Agreement shall limit the Executive’s right to additional retiree
or other welfare benefits provided under the applicable benefit plan subject to
any and all limitations in such plan.) If the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer-provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. For purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
any retiree benefits pursuant to such plans,

 

5



--------------------------------------------------------------------------------

practices, programs and policies, the Executive shall be considered to have
remained employed until three years after the Date of Termination and to have
retired on the last day of such period. For purposes hereof, the term “Welfare
Benefit Plan” means the welfare benefit plans, practices, policies and programs
provided by the Company and its affiliates (including, without limitation, any
medical, prescription, dental, vision, disability, life, accidental death and
travel accident insurance plans and split dollar insurance programs) to the
extent applicable generally to other peer executives of the Company and its
affiliates, but in no event shall such plans, practices, policies and programs
provide the Executive with benefits which are less favorable, in the aggregate,
than the most favorable of such plans, practices, policies and programs in
effect for the Executive at any time during the one year period immediately
preceding the Change in Control Date or, if more favorable to the Executive,
those provided generally at any time after the Change in Control Date to other
peer executives of the Company and its affiliated companies;

(iii) if the Executive so requests in writing within six months after the Date
of Termination, the Company shall purchase during the third calendar quarter
following the Date of Termination (counting the calendar quarter first
commencing on or after the Date of Termination as the first quarter), but in no
event earlier than six months and one day after the Date of Termination, the
residence which the Executive was using as his primary residence at the Change
in Control Date for an amount equal to its appraised fair market value at the
time of purchase, where the appraisal is performed by an appraiser who is
mutually agreeable to the Executive and the Company or otherwise is selected by
the Executive from a list of not less than five appraisers selected by the
Company and not doing any substantial business with the Company; and

(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or cause to be paid or provide or cause to be provided to the Executive any
other amounts or benefits required to be paid or provided or which the Executive
is eligible to receive under any compensation arrangement, plan, program, policy
or practice or contract or agreement of the Company and its affiliated companies
with such payments being made in accordance with the terms of any such
arrangement, plan, program or policy (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).

(c) Notwithstanding any other provision of this Agreement, if the requirements
of Section 1(e) are met regarding the Executive’s termination prior to a Change
in Control, the Change in Control Benefits shall be paid within thirty (30) days
after the date of a Change in Control (not the Date of Termination).

(d) Obligations of the Company in a Noncovered Termination. If the Executive’s
employment shall cease by reason of a Noncovered Termination, this Agreement
shall terminate without further obligations to the Executive other than the
obligation timely to pay or cause to be paid or provide or cause to be provided
to the Executive his Other Benefits.

5. FULL SETTLEMENT.

(a) No Offset or Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive. In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not the Executive obtains other employment.

(b) Executive’s Expenses in Dispute Resolution. The Company agrees to pay, to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of a contest (in which the Executive
substantially prevails) by the Company, the Executive or others of the validity
or enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the lower of (i) the Wall Street
Journal Prime Rate or (ii) the applicable Federal midterm rate provided for in
Section 1274(d), compounded semi-annually, of the Code.

(c) Payment prior to Dispute Resolution. If there shall be any dispute between
the Company and the Executive in the event of any termination of Executive’s
employment, then, unless and until there is a final, nonappealable judgment by a
court of competent jurisdiction declaring that such termination was a Noncovered

 

6



--------------------------------------------------------------------------------

Termination, that the determination by the Executive of the existence of Good
Reason was not made in good faith, or that the Company is not otherwise
obligated to pay any amount or provide any benefit to the Executive and his
dependents or other beneficiaries, as the case may be, under Section 4(b), the
Company shall pay all amounts, and provide all benefits, to the Executive and
his dependents or other beneficiaries, as the case may be, that the Company
would be required to pay or provide pursuant to Section 4(b) as though such
termination were not a Noncovered Termination. Notwithstanding the foregoing,
the Company shall not be required to pay any disputed amounts pursuant to this
Section 5(c) except upon receipt of an adequate bond, letter of credit or
undertaking by or on behalf of the Executive to repay all such amounts to which
the Executive is ultimately adjudged by such court not to be entitled.

6. PAYMENT LIMITATION AND EXCISE TAX GROSS-UP.

(a) Additional Payment. Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any payment or benefit provided to, or for the benefit of, the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 6) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto),
employment taxes and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Notwithstanding the foregoing provisions of this Section 6(a), if
it shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the Executive, after taking into account the Payments and the Gross-Up
Payment, would not receive a net after-tax benefit of at least $25,000 (taking
into account income taxes, employment taxes and any Excise Tax) as compared to
the net after-tax proceeds to the Executive resulting from an elimination of the
Gross-Up Payment and a reduction of the Payments, in the aggregate, to an amount
(the “Limited Payment Amount”) such that the receipt of Payments would not give
rise to any Excise Tax, then the following shall apply:

(i) No Gross-Up Payment shall be made to the Executive.

(ii) The Payments, in the aggregate, shall be reduced to the Limited Payment
Amount, and in that case, the Company shall reduce or eliminate the Payments to
the Executive by first reducing or eliminating those payments or benefits which
are payable in cash and then by reducing or eliminating payments not payable in
cash, in each case pro-rata and in reverse order beginning with payments or
benefits which are to be paid or provided the farthest in time from the
Determination (as hereinafter defined). The reductions in the preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement governing Executive’s rights and entitlements to any benefits or
compensation.

(iii) If it is established pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that Payments which should have been limited to the
Limited Payment Amount have been made to, or provided for the benefit of, the
Executive by the Company, which are in excess of the limitations provided in
Section 6(a) (hereinafter referred to as an “Excess Payment”), such Excess
Payment shall be deemed for all purposes to be a loan to the Executive made on
the date the Executive received the Excess Payment and the Executive shall repay
the Excess Payment to the Company on demand, together with interest on the
Excess Payment at the applicable federal rate (as defined in Section 1274(d) of
the Code) from the date of Executive’s receipt of such Excess Payment until the
date of such repayment.

(b) Gross-Up Payment and Limited Payment Amount Determinations. Subject to the
provisions of Section 6(c), all determinations required to be made under this
Section 6, including whether and when a Gross-Up Payment or payment of only the
Limited Payment Amount is required and the amount of such Gross-Up Payment or
Limited Payment Amount and the assumptions to be utilized in arriving at such
determination, shall be made by the Company’s public accounting firm (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen business days of the receipt of
notice from the Executive in

 

7



--------------------------------------------------------------------------------

accordance with Section 11(c) of this Agreement that there has been a Payment,
or such earlier time as is requested by the Company and, with respect to any
Limited Payment Amount, a reasonable opinion to the Executive that he is not
required to report any excise tax on his federal income tax return with respect
to the Limited Payment Amount. In the event that the Accounting Firm is serving
as accountant or auditor for the individual, entity or group effecting the
Change in Control, the Executive shall appoint a registered public accounting
firm under Section 102 of the Sarbanes-Oxley Act to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All determinations regarding the Gross-Up Payment
called for herein shall be based on the maximum applicable marginal tax rates
for each year in which such payments and benefits shall be paid or provided to,
or for the benefit of, the Executive (based upon the rate in effect for such
year at the time of the first payment of the foregoing and, as appropriate as
determined by the Accounting Firm, the taxable wage base for employment tax
purposes). All fees and expenses of the Accounting Firm shall be borne solely by
the Company. Any Gross-Up Payment, as determined pursuant to this Section 6,
shall be paid by the Company to the Executive within ten business days of the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Payments or Gross-Up Payments which will not have been made by the Company
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 6(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be paid by
the Company to or for the benefit of the Executive within ten business days of
such determination together with interest on such amount (other than with
respect to interest or penalties, if any, included in the calculation of the
Underpayment) at the applicable federal rate from the date such amount would
have been paid to the Executive until the date of payment. Any payments or
reimbursements to or payments on behalf of the Executive shall be paid as
provided above but in no event later than the end of the calendar year following
the calendar year in which the related taxes are paid.

(c) Notices and Advances. The Executive shall notify the Company in writing of
any claim by the IRS that, if successful, would or may require the payment by
the Company of a Gross-Up Payment or the payment by the Executive of an Excise
Tax with respect to a Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due)
in accordance with Section 11(c) of this Agreement. If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:

(i) provide to the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim.

Notwithstanding the foregoing, the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and, if a Gross-Up Payment is due, shall indemnify
and hold the Executive harmless, on an after-tax basis, for any Excise Tax,
income tax or employment tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 6(c),
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or to contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall

 

8



--------------------------------------------------------------------------------

determine. If the Company directs the Executive to pay such claim and sue for a
refund, the Company shall advance the amount of such payment to the Executive,
on an interest-free basis and shall indemnify and hold the Executive harmless,
on an after-tax basis, from any Excise Tax, income tax or employment tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the IRS or any other taxing authority.

(d) Refund Payment and Advance Forgiveness. If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 6(c), the
Executive becomes entitled to receive any refund with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 6(c)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by the Executive of an amount advanced by the Company pursuant
to Section 6(c), a determination is made that the Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then to the extent
not in violation of Code Section 409A such advance shall be forgiven and shall
not be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

(e) Banking Payment Limitation. Notwithstanding anything contained in this
Agreement or any other agreement or plan to the contrary, the payments and
benefits provided to, or for the benefit of, the Executive under this Agreement
or under any other plan or agreement shall be reduced (but not below zero) to
the extent necessary so that no payment to be made, or benefit to be provided,
to the Executive or for his benefit under this Agreement or any other plan or
agreement shall be in violation of the golden parachute and indemnification
payment limitations and prohibitions of 12 CFR Section 359.

7. CODE SECTION 409A COMPLIANCE.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A or comply with an exemption from the application
of Code Section 409A and, accordingly, all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A.

(b) Neither the Executive nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any matter
which would not be in compliance with Code Section 409A (including any
transition or grandfather rules thereunder).

(c) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the form or timing of
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Code Section 409A) and, for purposes of any such provision of this Agreement
under which (and to the extent) deferred compensation subject to Code
Section 409A is paid, references to a “termination” or “termination of
employment” or like references shall mean separation from service. If the
Executive is deemed on the date of separation from service with the Company to
be a “specified employee”, within the meaning of that term under Code
Section 409A(a)(2)(B) and using the identification methodology selected by the
Company from time to time, or if none, the default methodology, then with regard
to any payment or benefit that is required to be delayed in compliance with Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six- month period measured
from the date of the Executive’s separation from service or (ii) the date of the
Executive’s death. In the case of benefits, however, the Executive may pay the
cost of benefit coverage, and thereby obtain benefits, during such six month
delay period and then be reimbursed by the Company thereafter when delayed
payments are made pursuant to the next sentence. On the first day of the seventh
month following the date of the Executive’s separation from service or, if
earlier, on the date of the Executive’s death, all payments delayed pursuant to
this Section 7(c) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

9



--------------------------------------------------------------------------------

(d) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursement, or in- kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect. All
reimbursements shall be reimbursed in accordance with the Company’s
reimbursement policies but in no event later than the calendar year following
the calendar year in which the related expense is incurred.

(e) If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

(f) When, if ever, a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within ten
(10) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(g) Notwithstanding any of the provisions of this Agreement, the Company shall
not be liable to the Executive if any payment or benefit which is to be provided
pursuant to this Agreement and which is considered deferred compensation subject
to Code Section 409A otherwise fails to comply with, or be exempt from, the
requirements of Code Section 409A.

8. TERMINATION OF AGREEMENT.

This Agreement shall be effective as of the Agreement Effective Date and shall
normally continue until the later of the Agreement Regular Termination Date or,
if a Change in Control has occurred, until the end of the Coverage Period.
Notwithstanding the foregoing, this Agreement shall terminate in any event upon
the Executive’s cessation of employment in a Noncovered Termination.

9. CONFIDENTIAL INFORMATION.

(a) No Disclosure by Executive. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.

(b) Remedies for Breach. It is recognized that damages in the event of breach of
Section 9(a) above by the Executive would be difficult, if not impossible, to
ascertain, and it is therefore specifically agreed that the Company, in addition
to and without limiting any other remedy or right it may have, shall have the
right to an injunction or other equitable relief in any court of competent
jurisdiction, enjoining any such breach. The existence of this right shall not
preclude the Company from pursuing any other rights and remedies at law or in
equity which it may have.

(c) Breach Not Basis to Withhold Payment. In no event shall an asserted
violation of the provisions of this Section 9 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this
Agreement.

 

10



--------------------------------------------------------------------------------

10. BENEFIT AND SUCCESSORS.

(a) Executive’s Benefit. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die and any amount remains payable hereunder after his death,
any such amount, unless otherwise agreed by the Company or provided herein,
shall be paid in accordance with the terms of this Agreement to the Executive’s
devisee, legatee or other designee of such payment or, if there is no such
designee, the Executive’s estate.

(b) Company’s Benefit. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

(c) Assumption by Successor to Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

11. MISCELLANEOUS.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Virginia, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b) Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives which complies with the requirements of Code Section
409A.

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

Larry G. Dillon, President

C&F Financial Corporation

P. O. Box 391

8th & Main Streets

West Point, Virginia 23181

If to the Company:

C&F Financial Corporation

James Hudson, III, Esquire

Counsel

Hudson and Bondurant, P.C.

826 Main Street, P. O. Box 231

West Point, VA 23181

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

11



--------------------------------------------------------------------------------

(e) Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

(f) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to this Agreement, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

(g) Executive’s Employment. The Executive and the Company acknowledge that,
except as may otherwise be provided under any other written agreement between
the Executive and the Company, the employment of the Executive by the Company is
“at will” and, subject to paragraph (ii) of Section 1(i) hereof deeming a
termination to have occurred on or after the occurrence of a Change in Control
Date, the Executive’s employment and/or this Agreement may be terminated by
either the Executive or the Company at any time prior to the Change in Control
Date, in which case the Executive shall have no further rights under this
Agreement.

(h) Nonexclusivity of Rights. Except as expressly provided in Section 6, nothing
in this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Executive’s termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.

(i) Statutory References. Any reference in this Agreement to a specific
statutory provision shall include that provision and any comparable provision or
provisions of future legislation amending, modifying, supplementing or
superseding the referenced provision.

(j) Nonassignability. This Agreement is personal to the Executive, and without
the prior written consent of the Company, no right, benefit or interest
hereunder shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, except by will or the laws
of descent and distribution, and any attempt thereat shall be void; and no
right, benefit or interest hereunder shall, prior to receipt of payment, be in
any manner liable for or subject to the recipient’s debts, contracts,
liabilities, engagements or torts.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered an original and all of which together shall
constitute one agreement.

(l) Employment with Affiliates. Except as otherwise required by this Agreement
or Code Section 409A, employment with the Company for purposes of this Agreement
shall include employment with any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities of such corporation or
other entity entitled to vote generally in the election of directors or which
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

/s/ Larry Dillon

Larry Dillon C&F FINANCIAL CORPORATION By:  

/s/ J.P. Causey Jr.

  J.P. Causey, Jr.   Chairman, Compensation Committee

 

13